Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 9, 13-15, 17, 19, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al US20140073969 in view of Lee et al US2015/0324570.

Regarding claims 1,15, Zou discloses a health status detecting system, comprising: a first acquisition device (140) configured to collect a plurality of images of a finger of a user[see fig,1,3]; a second acquisition device(130) configured to obtain an electrocardiogram of the user; a processor(214) configured to process the plurality of images to obtain a pulse wave of the user and configured to obtain a blood pressure of the user based on the pulse wave and the electrocardiogram of the user[see fig. 1-3] [0022], [0029-0037]. Zou disclose detecting the varying color signals of a fingertip placed in contact with an 




Regarding claim 2, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233 and Zou inherently discloses scanning images or collecting images which necessarily has a speed. 
Regarding claims 3, 17, Zou discloses wherein the pulse wave of the user is obtained through detecting a gray value variation among the plurality of images [0034, 0045].
Regarding claims 7, 19, Zou discloses wherein the processor is further configured to compare the blood pressure with previous blood pressure results of the user, and alert the user if the blood pressure obtained this time deviates from the previous blood pressure results greater than a threshold [0027-0045].
Regarding claims 9 and 21, Zou discloses substantially the invention as claimed but failed to disclose determining whether the fingerprint of the user matches one of the user’s fingerprints pre-stored in the system. However, Lee discloses determining whether the fingerprint of the user matches one of the user’s fingerprints pre-stored in the system [0089]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Zou to have to determine whether the fingerprint of the user matches one of the user’s fingerprints pre-stored in the system in view of Lee teaching in order to perform the user authentication through fingerprint recognition [[0008] of Lee].
22, Zou discloses wherein the processor is further configured to process the pulse wave to obtain a characteristic pulse information of the user, or to process the electrocardiogram to obtain a characteristic electrocardiogram information of the user; and the processor is further configured to determine whether the pulse wave or electrocardiogram belongs to a live human based on the characteristic pulse information of the user or the characteristic electrocardiogram information of the user, respectively[0044].
Regarding claims 13 and 24, Zou discloses wherein the second acquisition device obtains an electrocardiogram through measuring a voltage difference or a current difference or a charge difference between two hands of the user [0044]
Regarding claim 14, Zou discloses wherein the second acquisition device shares a common electrode (130) with the first acquisition device [see fig. 1, 3].

Allowable Subject Matter
Claims 4-6,10,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7,9-10,13-15,17-19, 21-22 and 24 have been considered but are moot because  new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3762